Citation Nr: 1757196	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
      
In an August 2012 rating decision, the RO granted an increased, 50 percent disability rating for the Veteran's PTSD, effective from his August 30, 2011 date of claim.  As this was not a not full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In August 2016, the Board denied the claim for hypertension, as well as a claim for service connection for left ear hearing loss.  The Veteran appealed the Board's decision on the claim for hypertension to the United States Court of Appeals for Veterans Claims (Court). 

In May 2017, the Court vacated the August 2016 Board decision on the claim for hypertension, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Additional evidence has been associated with the record since the RO's last readjudication of the claims.  However, in December 2012 and December 2016, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not attributable to service, was not caused or aggravated by his service-connected PTSD, and an organic disease of the nervous system manifested by sleep apnea was not manifest within one year of his separation from service. 

2.  The Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§  1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Sleep Apnea

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  
The Veteran has current sleep apnea, documented on VA examination in September 2016.

On both a January 1964 pre-induction examination, and on entrance examination in February 1965, no abnormalities pertaining to a sleep disorder were noted.  On the accompanying Reports of Medical History, the Veteran denied a history of frequent trouble sleeping or frequent or terrifying nightmares.  The STRs lack documentation of any diagnosis, complaints, or treatment pertaining to a sleep disorder.  On separation examination in January 1967, no abnormalities pertaining to a sleep disorder were noted, and the Veteran denied pertinent complaints on the accompanying Report of Medical History.

On VA examination in September 2011, the examiner did not provide an opinion on the etiology of sleep apnea as a sleep study had not yet been conducted, and a diagnosis had not yet been obtained.

In April 2016, the Veteran testified that he had experienced sleep disturbances since his time in Vietnam.  He testified regarding his belief that his sleep problems were related to his PTSD or directly to military service.

In August 2016, the Board noted that a 2012 sleep study diagnosed sleep apnea, and remanded the claim in order to obtain an opinion on the etiology of the disorder.

In September 2016, the requested medical opinion was obtained.  The examiner opined it was less likely than not that the Veteran's sleep apnea began during active service or was related to service.  At separation from service, the Veteran denied having frequent trouble sleeping, and his separation history did not note any excessive daytime somnolence, description of nocturnal choking or apnea episodes, or any other nocturnal disturbance.  The examiner explained that medical literature indicates that obesity is the best documented risk factor for obstructive sleep apnea.  On separation from service, the Veteran weighed 206 pounds, and since then and the 2012 diagnosis of sleep apnea, his body weight has increased by approximately 15 percent.  The examiner cited a study finding that a 10 percent increase in weight resulted in a 6-fold greater risk of developing obstructive sleep apnea among persons who did not have the disorder at the start of the study.  The examiner made no finding that the Veteran's PTSD had any role in his weight gain.  See VAOPGCPREC 1-2017.  The examiner also noted that 45 years had passed between service discharge and the diagnosis of obstructive sleep apnea.  The examiner concluded that the evidence as a whole was against an onset of sleep apnea during active service or in relation to any incident of service.

On the matter of secondary service connection, the examiner opined the sleep apnea was less likely than not caused or aggravated by the service-connected PTSD.  The pathophysiology of obstructive sleep apnea involves the recurrent obstruction of the pharyngeal airway during sleep, with resultant hypoxia and sleep fragmentation, likely due to the interaction between unfavorable anatomic upper airway susceptibility and sleep-related changes in upper airway functioning.  Medical literature does not support an etiological relationship, via causation or aggravation, between PTSD and obstructive sleep apnea.  PTSD does not cause or aggravate the underlying pathophysiology of obstructive sleep apnea. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the sleep apnea is related to the Veteran's active military service.  Obstructive sleep apnea was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not obstructive sleep apnea, weighs against the credibility of any statements that the disorder persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The September 2016 VA examiner addressed the contentions of direct service connection, but opined that the Veteran's obstructive sleep apnea was not related to military service.  Another etiology, weight gain, was the likely etiology.  The examiner also addressed the matter of secondary service connection, but opined that the Veteran's sleep apnea was not caused or aggravated by his PTSD given the pathophysiology of obstructive sleep apnea.  The examiner based her conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  She reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The VA examiner did not provide an opinion regarding a direct relationship between the Veteran's herbicide agent exposure in service and his obstructive sleep apnea.  However, any error in this regard is harmless.  The examiner reviewed the entire claims file but identified another etiology, weight gain, for the Veteran's obstructive sleep apnea.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the record does not indicate, and the Veteran does not assert, any etiological relationship between his sleep apnea and herbicide agent exposure.  Thus, direct service connection is not warranted for the disorder as due to herbicide agent exposure.  Furthermore, sleep apnea is not a disorder presumed to be associated with herbicide agent exposure.

Additionally, sleep impairment is specifically contemplated by the General Rating Formula for Mental Disorders, under which his PTSD is rated.  38 C.F.R. § 4.130. Regulations provide that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To the extent the Veteran experiences general sleep impairment independent from the respiratory pathology of his obstructive sleep apnea, he is already being compensated for this symptom under his PTSD disability rating.  

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's and his spouse's lay assertions are admissible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The September 2016 VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the Veteran's obstructive sleep apnea was not related to service or his service-connected PTSD.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, her opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Additionally, the Veteran's lay testimony today concerning the onset of his sleep apnea is contradicted by his statements made at service discharge that he had no sleep concerns.  If sleep apnea was a concern in service, the Veteran was certainly free to raise that issue before medical examiners in service or at service discharge.  This inconsistency tends to reduce the probative weight to afford to the Veteran's lay testimony today.  

Additionally, presumptive service connection for obstructive sleep apnea as a "chronic disease" is not warranted as there is no probative evidence of an organic disease of the nervous system manifested by sleep apnea from within one year of the Veteran's 1967 discharge.  As for a continuity of symptomatology between the disorder and service, obstructive sleep apnea was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for sleep apnea, that doctrine is not applicable to the claim

PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, as described below, staged ratings are not warranted for the Veteran's PTSD.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was awarded service connection for PTSD in a February 2011 rating decision and assigned a 30 percent rating, effective September 28, 2010.  

In the January 2012 rating decision on appeal, the 30 percent rating was continued.

In August 2012, the RO awarded a higher rating of 50 percent, effective from the Veteran's August 30, 2011 date of claim.  

In August 2016, the Board remanded the claim in order to provide a VA examination assessing the current severity of the condition.

Once a veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the GAF scores assigned by medical providers will be discussed.  See DSM-IV at 44-47. 

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 
A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).   

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  
 
A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In an April 2010 VA treatment record, the Veteran reported increased restlessness and irritability with his new medication.  Other symptoms included nightmares, mood problems, sleep problems, anxiety, intolerance, outbursts, an increased startle response, and an inability to tolerate crowds.  On mental status examination, he was alert and fully oriented.  Hygiene was intact and speech was clear.  His mood was "no better."  He was anxious but interactive.  There were no abnormalities in thought processes or thought content.  There was no homicidal or suicidal ideation.

In a July 2010 VA treatment record,  the Veteran reported sleep problems and completed a PTSD assessment.  He reported having a good relationship with his wife of over 40 years, and his son.  He reported working as a mechanic until 2005 when he stopped due to a back injury .  He did not have legal problems.  On mental status examination, the Veteran was alert and fully oriented.  Attention and concentration was normal.  Memory was partially intact but he refused to perform a serial 7 test.  Hygiene was normal.  He had a broad mood.  Speech was normal.  He denied hallucinations.  Abstract reasoning, insight, and judgment were intact. There was no homicidal or suicidal ideation.  He was assigned a GAF score in the "60s."

On VA examination in December 2010, the Veteran reported anxiety and disturbed sleep.  He did not have a history of legal problems.  He had been married for 44 years and had one son and 2 granddaughters who lived next door.  He reported having no friends and no activities other than sitting outside with his dog.  He had no history of suicide attempts, violence, or assaults.  Abnormalities in speech and hygiene were not found.  His affect was appropriate and mood was anxious.  Attention and orientation were intact.  Abnormalities in thought content, judgment, and insight were not found.  There were no delusions or hallucinations.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  Remote memory was normal, and recent and immediate memory were mildly impaired.  The Veteran had stopped working in 2005 due to age or duration of work.

In discussing the diagnostic criteria for PTSD, the Veteran was found to re-experience the traumatic event and avoid stimuli associated with the trauma, and he had persistent symptoms of increased arousal..  As further contemplated by the diagnostic criteria for PTSD, the symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.   

The Veteran was diagnosed with chronic PTSD and generalized anxiety disorder.  The examiner selected the "severity statement" corresponding to a 10 percent rating.  The examiner noted that the Veteran reported marital problems, cut could not determine if this was related to PTSD.  There was no objective evidence of occupational impairment due to PTSD symptoms alone.  He was assigned a GAF score of 65.

On VA examination in January 2012, the Veteran reported having been married for 45 years, but his wife did not understand his PTSD symptoms.  He reported having close attachments to his son and grandchildren.  He reported having no friends.  He stopped working as a mechanic in 2005 after he fell and fractured the L2 vertebra in his back.  He denied legal problems or physical alterations.  

In discussing the diagnostic criteria for PTSD, the Veteran was found to re-experience the traumatic event and avoid stimuli associated with the trauma, and he had persistent symptoms of increased arousal.  As further contemplated by the diagnostic criteria for PTSD, the symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.   His other PTSD symptoms included a depressed mood, anxiety, and chronic sleep impairment.  There were no other symptoms.  There were no signs of mania or hypomania.  There was no evidence of psychosis.  Orientation and memory were normal. The examiner selected the "severity statement" corresponding to a 10 percent rating.  He was assigned a GAF score of 65.

In a March 2015 VA treatment record, the Veteran was noted to have an appropriate affect and demeanor, a normal speech pattern, and a grossly normal memory.

At the April 2016 hearing, the Veteran reported having nightmares, panic attacks, anxiety, flashbacks, and uncontrolled anger.  He testified that the last VA examiner had not recorded all of his symptoms.  He reported that he did not receive treatment for his PTSD.

On VA examination in September 2016, the Veteran reported residing with his wife of 45 years.  He reported that they related well.  He had a son and grandchildren who lived nearby, but he had not spoken to his son for 3 months following an argument.  He reported spending his days in his barn and drinking beer.  He reported he was still unemployed.  He did not receive mental health treatment.  He denied any physical alterations or arrests since his last examination.

In discussing the diagnostic criteria for PTSD, the Veteran was found to have "intrusion symptoms," persistent avoidance of stimuli associated with the trauma, negative alterations in cognitions and mood associated with the trauma, and marked alterations in arousal and reactivity associated with the trauma.  As further contemplated by the diagnostic criteria for PTSD, the symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.   

The Veteran's other PTSD symptoms included a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  On examination, hygiene was good, and the Veteran was oriented.  His thought processes were organized and speech was coherent.  There was no evidence of psychosis.  There was no homicidal or suicidal ideation.  The examiner diagnosed PTSD and alcohol use disorder, with some differentiation of symptoms.  The examiner selected the "severity" statement corresponding to a 50 percent rating.

In a November 2016 VA treatment record, hygiene was normal.  Speech was normal.  The Veteran was oriented.  He reported hallucinations.  There was no homicidal or suicidal ideation.  The Veteran reported some acts of aggression toward his son.  He reported a good relationship with his wife.

In December 2016 and January VA treatment records, the Veteran was oriented and hygiene was good.  Speech, memory, insight, and judgment were normal.  There were no hallucinations or delusions.  There was no homicidal or suicidal ideation.

In February 2017 VA treatment records, the Veteran reported increasing symptoms.  On mental status examination, he was oriented, hygiene was intact, speech was normal, and memory, insight, and judgment were intact.  Abnormalities in thought processes were not found.   The risk of suicide was low.  The provider noted a possible over-reporting of symptoms compared to behavioral observations.

In considering the evidence under the laws and regulations as set forth above, the Board finds the preponderance of the evidence is against the claim for a higher rating.  

On VA examinations in December 2010, January 2012, and September 2016, the examiners selected the severity statement pertaining to a 50 percent or lower rating rather than that pertaining to a 70 percent rating, in characterizing the overall severity of the Veteran's PTSD.  The identified symptoms, largely consisting of a depressed mood, anxiety, irritability, and chronic sleep impairment, fall squarely under the requirements for a 50 percent or lower rating.  The GAF scores obtained throughout the appeal period ranged from the "60s" to 65, indicating mild symptoms.

Moreover, the record does not indicate most of symptoms contemplated by a 70 percent rating, including suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

The record shows the Veteran has a lack of friendships and a difficult relationship with his son, however, this does not amount to an inability to establish and maintain effective relationships, particularly in light of the Veteran's long marriage and relationships with his grandchildren.  His anger and irritability support  difficulty in adapting to stressful circumstances, but in light of the general disability picture and each of the VA examiner's overall assessments of the condition's severity, the Board does not find that this alone warrants a rating in excess of 50 percent.  Additionally, while a November 2016 treatment record indicated aggressive behavior and possible hallucinations, these findings are isolated from the remainder of the record, including subsequent VA treatment records.  Moreover, a February 2017 VA treatment provider noted possible over-reporting of symptoms.  Overall, the Board finds that the symptomatology attributable to the Veteran's PTSD most closely approximates the level of severity contemplated by a 50 percent rating.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that already assigned.  

Finally, the Board has considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

However, in the course of this appeal the Veteran has not alleged, including to VA examiners or any provider, that he is precluded from attaining or maintaining gainful employment due his PTSD.  Rather, his unemployment has been attributed to a 2005 back injury.  No VA examiner or treatment provider indicated that his PTSD precludes him from securing or following gainful employment.  Indeed, all of the VA examiners found there was no total occupational impairment.  As such, Rice is inapplicable.

For all the foregoing reasons, the Board finds no basis for the assignment of a rating in excess of 50 percent for the Veteran's PTSD.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  


ORDER

Service connection for sleep apnea is denied.

A disability rating in excess of 50 percent for PTSD is denied.


REMAND

In the May 2017 Joint Motion, the parties determined that a further VA examination was needed to clarify whether the Veteran's hypertension may be related to his in-service exposure to herbicide agents.  The examiner should also address elevated blood pressure readings obtained in 1967.  

Accordingly, this claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination addressing the etiology of his hypertension.  The examiner should provide a rationale for all conclusions.

a.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is related to his presumed exposure to herbicide agents during his Vietnam service.  In answering this question, the examiner must directly address the NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.

b.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension began during active service or is related to any incident of service.  In doing so, the examiner should consider:
* In January 1967, 8 out of 15 blood pressure measurements were elevated
* May 2010 VA examiner's report finding hypertension was not incurred in or caused by service, despite elevated blood pressure readings in service
* July 2012 VA examiner's report discussing  8 elevated blood pressure readings in January 1967 but finding the matter of whether hypertension was incurred in or caused by service could not be determined without resort to speculation

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


